DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The Drawings filed on 03/04/2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: 

Background: “calculate oil, water and gas production rates from a well in an oil and gas reservoirs" should read “calculate oil, water and gas production rates from a well in an oil and gas reservoir”
¶0018: “performance, while provide updates in real-time” should read “performance, while providing updates in real-time”
¶0025: “(e.g., a water and oil mixture, or other substrate)” should read “(e.g., a water and oil mixture, or other substrates)”
¶0028: “may include one or more choke assembly” should read “may include one or more choke assemblies”
“may include set of high pressure valves” should read “may include set of high-pressure valves”

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.

In reference to Claim 1.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
A method, comprising:
obtaining first wellhead temperature data from a wellhead coupled to a wellbore; (a person, with aid of pencil and paper, is able to record data.  This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
obtaining first production data regarding the wellhead; (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
obtaining water cut data from the wellhead;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; (a person, with aid of pencil and paper, is able to create a model based on previously recorded data as well as mentally process data and formulate estimations in real time)

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the wellhead and production model to perform data recording and processing fall within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 2.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The method of claim 1, further comprising:

wherein the plurality of production curves correspond to different water cut levels; (a person, with aid of pencil and paper, is able to sketch curves that correspond to different types of data)
and selecting a production curve from the plurality of production curves using the water cut data, (a person is mentally able to choose from a selection of curves)
and wherein the predicted production rate is determined using the selected production curve. (a person, with aid of pencil and paper, is able to predict productivity given previously recorded data and can mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the production model to perform curve generation, selection, and prediction falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 3.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?

Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The method of claim 1,
wherein the calibrated production model is updated in real-time using second wellhead temperature data and second production data that are obtained from a production operation using the wellhead. (a person, with aid of pencil and paper, is able to create a model based on previously recorded data as well as mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using temperature and production data to perform model calibration falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 4.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The method of claim 1,
wherein the first wellhead temperature data is obtained using a plurality of choke settings for a choke assembly in the wellhead. (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a choke assembly to perform data collection falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 5.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:

obtaining ambient temperature data regarding a wellsite; (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (a person, with aid of pencil and paper, is able to input values into a mathematical function)
wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values. (a person could calibrate a model by performing these calculations on pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using temperature data, heat transfer functions, and heat transfer coefficient to perform data recording, math, and model creation falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 6.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The method of claim 1, further comprising:
determining a change in a production rate of the wellhead has occurred; (a person, with aid of pencil and paper, is able to notice changes in production rate by comparing two rate values)
and obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead;  (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (a person could calibrate a model by performing these calculations on pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 

In reference to Claim 7.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The method of claim 1, further comprising:
adjusting one or more production parameters of a well control system automatically using the predicted production rate. (a person is mentally able to decide which parameters need to be changed based on a production rate) 
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim only recites additional elements that are directed to a mental process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the predicted production rate to perform parameter adjustment falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 8.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
 A system, comprising: a wellhead coupled to a wellbore,
a wellhead temperature sensor coupled to the wellhead; (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
a water cut sensor coupled to the wellhead; (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
a flow rate sensor coupled to the wellhead; (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
and a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor, (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
wherein the control system comprises functionality for: obtaining first wellhead temperature data from the wellhead temperature sensor;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
obtaining first production data from the flow rate sensor regarding the wellhead;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 
obtaining water cut data from the water cut sensor;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; (a person could calibrate a model by performing these calculations on pencil and paper)
and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data. (a person, with aid of pencil and paper, is able to predict productivity given previously recorded data and can mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (hydrocarbon production in well systems). This judicial exception is not integrated into a practical application. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 

	In reference to Claim 9.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The system of claim 8,
wherein the control system further comprises functionality for: generating a plurality of production curves using the calibrated production model, (a person, with aid of pencil and paper, is able to sketch curves to represent productivity)
wherein the plurality of production curves correspond to different water cut levels; (a person, with aid of pencil and paper, is able to sketch curves that correspond to different types of data)
and selecting a production curve from the plurality of production curves using the water cut data, (a person is mentally able to choose from a selection of curves)
and wherein the predicted production rate is determined using the selected production curve. (a person, with aid of pencil and paper, is able to predict productivity given previously recorded data and can mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the production model to perform curve generation, selection, and prediction falls within the scope of a mental process. The claim is not patent eligible.

In reference to Claim 10.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
 The system of claim 8,
wherein the system does not include a multi-phase flow meter coupled to the wellhead. (a person is mentally able to exclude components in a model, this is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a meter to perform flow measurement amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use as per MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 11.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The system of claim 8,
wherein the calibrated production model is updated in real-time by the control system using second wellhead temperature data from the wellhead temperature sensor and second production data regarding the wellhead. (a person, with aid of pencil and paper, is able to create a model based on previously recorded data as well as mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using sensors to perform data measurement, recording, modeling, and prediction amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use as per MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 12.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The system of claim 8, further comprising:
an ambient temperature sensor coupled to the control system, (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))
wherein the control system further comprises functionality for: obtaining ambient temperature data from the ambient temperature sensor regarding a wellsite;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function 
and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (a person, with aid of pencil and paper, is able to input values into a mathematical function)
wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values. (a person could calibrate a model by performing these calculations on pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional element of a sensor – claims 5 and 12 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (hydrocarbon production in well systems). This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using sensors to perform data measurement, recording, modeling, and prediction amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use as per MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 13.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The system of claim 8,
wherein the control system further comprises functionality for: determining a change in a production rate of the wellhead has occurred; (a person, with aid of pencil and paper, is able to notice changes in production rate by comparing two rate values)
and obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead;  (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (a person could calibrate a model by performing these calculations on pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim does not recite any additional element – claims 6 and 13 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?


In reference to Claim 14.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The system of claim 8,
wherein the control system further comprises functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate. (a person is mentally able to decide which parameters need to be changed based on a production rate)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim does not recite any additional element – claims 7 and 14 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 

In reference to Claim 15.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for:
obtaining first wellhead temperature data regarding a wellhead coupled to a wellbore;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
obtaining first production data regarding the wellhead;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)
obtaining water cut data regarding the wellhead;  (a person, with aid of pencil and paper, is able to record data. This would include transmitting data over a network, a computer function recognized by the courts as well-understood, routine, and conventional (see MPEP 2106.05(d) II.), and that absent this generic computer function, a person can mentally make note of data.)

and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data. (a person, with aid of pencil and paper, is able to predict productivity given previously recorded data and can mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional element of a non-transitory computer readable medium and processor – claims 1 and 15 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor to perform data recording and processing amounts to no more than mere instructions to apply the exception using a generic computer component as per MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.


Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The non-transitory computer readable medium of claim 15,
wherein the instructions further comprise functionality for: generating a plurality of production curves using the calibrated production model, (a person, with aid of pencil and paper, is able to sketch curves to represent productivity)
wherein the plurality of production curves correspond to different water cut levels; (a person, with aid of pencil and paper, is able to sketch curves that correspond to different types of data)
and selecting a production curve from the plurality of production curves using the water cut data, (a person is mentally able to choose from a selection of curves)
and wherein the predicted production rate is determined using the selected production curve. (a person, with aid of pencil and paper, is able to predict productivity given previously recorded data and can mentally process data and formulate estimations in real time)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional elements of a non-transitory computer readable medium and processor – claims 2, 9, and 16 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor to perform cure generation, selection, and prediction amounts to no more than mere instructions to apply the exception using a generic computer component as per MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 17.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The non-transitory computer readable medium of claim 15,
wherein the first wellhead temperature data is obtained using a plurality of choke settings in a well control system.  (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional element of a non-transitory computer readable medium and processor – claims 4 and 17 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor to perform data recording amounts to no more than mere instructions to apply the exception using a generic computer component as per MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 18.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The non-transitory computer readable medium of claim 15, wherein the instructions further comprise functionality for:
obtaining ambient temperature data regarding a wellsite;  (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (a person, with aid of pencil and paper, is able to input values into a mathematical function)

Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional elements of a non-transitory computer readable medium and processor – claims 5, 12, and 18 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor to perform data recording, math, and modeling amounts to no more than mere instructions to apply the exception using a generic computer component as per MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 19.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:

wherein the instructions further comprise functionality for: determining a change in a production rate of the wellhead has occurred; (a person, with aid of pencil and paper, is able to notice changes in production rate by comparing two rate values)
and obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead; (This limitation merely provides additional details about the data a person could record mentally or with aid of pencil and paper)
and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (a person could calibrate a model by performing these calculations on pencil and paper)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional element of a non-transitory computer readable medium and processor – claims 6, 13, and 19 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor to perform data comparison, recording, and adjustment amounts to no more than mere instructions to 

	In reference to Claim 20.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to an article of manufacture. 
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim is directed to an abstract idea (mental process). The claim recites:
The non-transitory computer readable medium of claim 15,
wherein the instructions further comprise functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate. (a person is mentally able to decide which parameters need to be changed based on a production rate)
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
In particular, the claim recites the additional element of a non-transitory computer readable medium and processor – claims 7, 14, and 20 are substantially similar and are rejected under the same grounds. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable medium and processor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Foot et al. (WO 2008/104750 A1) in view of Gurpinar et al. (WO-0162603-A2) in view of Wason et al. (US4969130A)

In reference to Claim 1.
Foot et al. (WO 2008/104750 A1) teaches
A method, comprising:
obtaining first wellhead temperature data from a wellhead coupled to a wellbore; (¶0080:15-17 "the measurement data collected in data collection process 48. can include data corresponding to 
obtaining water cut data from the wellhead; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
Foot et al. (WO 2008/104750 A1) does not teach
obtaining first production data regarding the wellhead;
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; 
and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data.
However, Gurpinar et al. (WO-0162603-A2) teaches
obtaining first production data regarding the wellhead; (¶0003 "As development continues, diverse types of reservoir data are collected, such as seismic, well logs, and production data")
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; (¶0110 " production model is then verified and/or updated in the ‘Verify/Update Well-Regional Model and plan’ block 57. The well or local reservoir model is updated to include the latest measurements of oil, gas and water saturation distribution around the well, as well as improved understanding of the well bore skin factor, storage, and connectivity architecture evidenced by uneven pressure decline", Fig 5)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Gurpinar et al. (WO-0162603-A2) with Foot et al. (WO 2008/104750 A1). One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) and the reservoir optimization (¶0021) of Gurpinar et al. (WO-0162603-A2) in order to improve management of gas and oil reservoirs (Gurpinar et al. ¶0085).

	and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data. (Fig. 1:6 shows the predicted production data which utilizes the aforementioned parameters)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Wason et al. (US4969130A) and Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the monitoring fluid changes of a reservoir (Col. 2:60) of Wason et al. (US4969130A) in order to improve monitoring and maintenance of reservoirs (Wason et al. Col. 2).


In reference to Claim 2.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, further comprising: (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
generating a plurality of production curves using the calibrated production model, (Fig. 3 shows production curves from the production model)
wherein the plurality of production curves correspond to different water cut levels; (Fig. 3:31,33 shows curves corresponding to differ watercut levels)
and selecting a production curve from the plurality of production curves using the water cut data, (¶0056:2-4 "Curve 33 illustrates the relationship between the phase parameter (e.g., water cut) to an inferred production rate, also according to the same full model")


In reference to Claim 3.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the calibrated production model is updated in real-time using second wellhead temperature data and second production data that are obtained from a production operation using the wellhead. (¶0078 "Data from one or more wells W in a field are collected and fed in a near-real-time fashion to calculation process 35. This "near-real-time" data collection refers to the measurements being acquired during operation of each monitored well W at relatively frequent intervals (e.g., as often as once per second", Fig. 1 shows this data being processed, ¶0078 "calculation process 35 applies these received measurement data to one or more models to estimate rate and phase, and operating state")

In reference to Claim 4.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the first wellhead temperature data is obtained using a plurality of choke settings for a choke assembly in the wellhead. (¶0040:12-13 "where applicable, valves and choke positions, to determine the rate and phase of fluid produced from a well", Fig. 2 shows choke assembly and components)

In reference to Claim 6.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, further comprising: (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
determining a change in a production rate of the wellhead has occurred; (¶0023:22-24 "In another embodiment, the invention provides a method of determining rate and phase of fluid produced from or injected into a well, calculating the difference between temperature and pressure readings over time")
and obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead; (¶0023:23-24 "calculating the difference between temperature and pressure readings over time")
and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (¶0023:23-25 "calculating the difference between temperature and pressure readings over time, and applying this difference to one or more predictive models to determine a change in fluid rate and a change in phase composition")

In reference to Claim 8.
Foot et al. (WO 2008/104750 A1) teaches
A system, comprising:
a wellhead coupled to a wellbore, (¶0080:15-17 "the measurement data collected in data collection process 48. can include data corresponding to measurements of pressure and temperature at the wellhead, measurements of downhole pressure and temperature", Fig. 2 shows the wellhead and wellbore coupled)

a water cut sensor coupled to the wellhead; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
and a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor, (Pg. 23:1-2 "programmable logic or processor, and program memory or some other capability for storing or acquiring program instructions according to which its operation is controlled", Fig 6 which depicts this processor connected to the well model and related sensors)
wherein the control system comprises functionality for: obtaining first wellhead temperature data from the wellhead temperature sensor; (¶0080:15-17 "the measurement data collected in data collection process 48. can include data corresponding to measurements of pressure and temperature at the wellhead, measurements of downhole pressure and temperature", Fig. 2 shows the wellhead and wellbore coupled)
obtaining water cut data from the water cut sensor; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
Foot et al. (WO 2008/104750 A1) does not teach
	a flow rate sensor coupled to the wellhead; 
and a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor,
wherein the control system comprises functionality for: obtaining first wellhead temperature data from the wellhead temperature sensor;
obtaining first production data from the flow rate sensor regarding the wellhead;

calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model;
and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data.
However, Gurpinar et al. (WO-0162603-A2) teaches
	a flow rate sensor coupled to the wellhead; (Fig. 4:62,68 which includes flow rate monitoring and sensors)
and a control system comprising a computer processor and coupled to the wellhead temperature sensor and the water cut sensor, (Pg. 23:1-2 "programmable logic or processor, and program memory or some other capability for storing or acquiring program instructions according to which its operation is controlled", Fig 6 which depicts this processor connected to the well model and related sensors)
wherein the control system comprises functionality for: obtaining first wellhead temperature data from the wellhead temperature sensor; (¶0080:15-17 "the measurement data collected in data collection process 48. can include data corresponding to measurements of pressure and temperature at the wellhead, measurements of downhole pressure and temperature", Fig. 2 shows the wellhead and wellbore coupled)
obtaining first production data from the flow rate sensor regarding the wellhead; (¶0120 "The fluid flow simulator model is altered to reproduce the acquired reservoir production data" where the fluid flow model is determined from the flow rate sensor components)
obtaining water cut data from the water cut sensor; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; (¶0110 " production model is 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Gurpinar et al. (WO-0162603-A2) with Foot et al. (WO 2008/104750 A1). One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) and the reservoir optimization (¶0021) of Gurpinar et al. (WO-0162603-A2) in order to improve management of gas and oil reservoirs (Gurpinar et al. ¶0085).
However, Wason et al. (US4969130A) teaches
	and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data. (Fig. 1:6 shows the predicted production data which utilizes the aforementioned parameters)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Wason et al. (US4969130A) and Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the monitoring fluid changes of a reservoir (Col. 2:60) of Wason et al. (US4969130A) in order to improve monitoring and maintenance of reservoirs (Wason et al. Col. 2).

In reference to Claim 9.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the system of claim 8, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches

wherein the plurality of production curves correspond to different water cut levels; (Fig. 3:31,33 shows curves corresponding to differ watercut levels)
and selecting a production curve from the plurality of production curves using the water cut data, (¶0056:2-4 "Curve 33 illustrates the relationship between the phase parameter (e.g., water cut) to an inferred production rate, also according to the same full model")
and wherein the predicted production rate is determined using the selected production curve. (¶0056:7-9 "Once that phase parameter value is deduced from the well model, that phase parameter value is applied to the well model for well model to produce the resulting production rate, via curve 33 of Figure 3")

In reference to Claim 11.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the system of claim 8, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the calibrated production model is updated in real-time by the control system using second wellhead temperature data from the wellhead temperature sensor and second production data regarding the wellhead. (¶0078 "Data from one or more wells W in a field are collected and fed in a near-real-time fashion to calculation process 35. This "near-real-time" data collection refers to the measurements being acquired during operation of each monitored well W at relatively frequent intervals (e.g., as often as once per second", Fig. 1 shows this data being processed, ¶0078 "calculation 

In reference to Claim 13.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the system of claim 8, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the control system further comprises functionality for: determining a change in a production rate of the wellhead has occurred; (¶0023:22-24 "In another embodiment, the invention provides a method of determining rate and phase of fluid produced from or injected into a well, calculating the difference between temperature and pressure readings over time")
and obtaining, in response to determining that the change has occurred, second wellhead temperature data and second production data regarding the wellhead; (¶0023:23-24 "calculating the difference between temperature and pressure readings over time")
and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (¶0023:23-25 "calculating the difference between temperature and pressure readings over time, and applying this difference to one or more predictive models to determine a change in fluid rate and a change in phase composition")

In reference to Claim 15.
Foot et al. (WO 2008/104750 A1) teaches
	A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for:

obtaining water cut data regarding the wellhead; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
Foot et al. (WO 2008/104750 A1) does not teach
obtaining first production data regarding the wellhead;
obtaining water cut data regarding the wellhead;
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; 
and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data.
However, Gurpinar et al. (WO-0162603-A2) teaches
	obtaining first production data regarding the wellhead; (¶0003 "As development continues, diverse types of reservoir data are collected, such as seismic, well logs, and production data")
obtaining water cut data regarding the wellhead; (Fig. 3 shows this measured parameter is used to obtain the water cut data)
calibrating a production model for the wellhead based on the first production data and the first wellhead temperature data to generate a calibrated production model; (¶0110 " production model is then verified and/or updated in the ‘Verify/Update Well-Regional Model and plan’ block 57. The well or local reservoir model is updated to include the latest measurements of oil, gas and water saturation distribution around the well, as well as improved understanding of the well bore skin factor, storage, and connectivity architecture evidenced by uneven pressure decline", Fig 5)

However, Wason et al. (US4969130A) teaches
	and determining a predicted production rate of the wellhead using the calibrated production model, the water cut data, and flowing wellhead temperature data. (Fig. 1:6 shows the predicted production data which utilizes the aforementioned parameters)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Wason et al. (US4969130A) and Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the monitoring fluid changes of a reservoir (Col. 2:60) of Wason et al. (US4969130A) in order to improve monitoring and maintenance of reservoirs (Wason et al. Col. 2).

In reference to Claim 16.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the non-transitory computer readable medium of claim 15, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the instructions further comprise functionality for: generating a plurality of production curves using the calibrated production model, (Fig. 3 shows production curves from the production model)
wherein the plurality of production curves correspond to different water cut levels; (Fig. 3:31,33 shows curves corresponding to differ watercut levels)

and wherein the predicted production rate is determined using the selected production curve. (¶0056:7-9 "Once that phase parameter value is deduced from the well model, that phase parameter value is applied to the well model for well model to produce the resulting production rate, via curve 33 of Figure 3")

In reference to Claim 17.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the non-transitory computer readable medium of claim 15, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the first wellhead temperature data is obtained using a plurality of choke settings in a well control system. (¶0040:12-13 "where applicable, valves and choke positions, to determine the rate and phase of fluid produced from a well", Fig. 2 shows choke assembly and components)

In reference to Claim 19.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the non-transitory computer readable medium of claim 15, (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
wherein the instructions further comprise functionality for: determining a change in a production rate of the wellhead has occurred; (¶0023:22-24 "In another embodiment, the invention provides a method of determining rate and phase of fluid produced from or injected into a well, calculating the difference between temperature and pressure readings over time")

and calibrating the calibrated production model using the second wellhead temperature data and the second production data. (¶0023:23-25 "calculating the difference between temperature and pressure readings over time, and applying this difference to one or more predictive models to determine a change in fluid rate and a change in phase composition")

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foot et al. (WO 2008/104750 A1) in view of Gurpinar et al. (WO-0162603-A2) in view of Wason et al. (US4969130A) in view of Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) in view of Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.)

In reference to Claim 5.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, further comprising: (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
	obtaining ambient temperature data regarding a wellsite; (¶0023:28-29 "determining temperature conditions in at least one position along the well")
Foot et al. (WO 2008/104750 A1) does not teach
	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data,

However, Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) teaches
	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (Pg. 4:Eq. 8 shows a heat transfer function)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) with Foot et al. (WO 2008/104750 A1) as modified above. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified and the ambient temperature effects on boreholes (Pg. 3) of Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) in order to better predict fluid flow rates with and wellbore production based on ambient temperature (Cimmino Pg. 6).
However, Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.) teaches
	wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values. (Pg. 16 "However, wellbore fluid flow and heat transfer effects were not considered in the previous model. Therefore, this paper presents a wellbore and reservoir coupled fluid flow and heat transfer model for the multilateral-well CO2-EGS. The model is calibrated and validated by field data from the HGP-A well located in Hawaii" where the model is shown to be calibrated to include heat transfer data)


In reference to Claim 12.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the system of claim 8, further comprising: (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
	an ambient temperature sensor coupled to the control system, (¶0023:28-29 "determining temperature conditions in at least one position along the well")
wherein the control system further comprises functionality for: obtaining ambient temperature data from the ambient temperature sensor regarding a wellsite; (¶0023:28-29 "determining temperature conditions in at least one position along the well")
Foot et al. (WO 2008/104750 A1) does not teach
	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data,
wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values.

	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (Pg. 4:Eq. 8 shows a heat transfer function)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) with Foot et al. (WO 2008/104750 A1) as modified above. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified and the ambient temperature effects on boreholes (Pg. 3) of Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) in order to better predict fluid flow rates with and wellbore production based on ambient temperature (Cimmino Pg. 6).
However, Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.) teaches
	wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values. (Pg. 16 "However, wellbore fluid flow and heat transfer effects were not considered in the previous model. Therefore, this paper presents a wellbore and reservoir coupled fluid flow and heat transfer model for the multilateral-well CO2-EGS. The model is calibrated and validated by field data from the HGP-A well located in Hawaii" where the model is shown to be calibrated to include heat transfer data)
	It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. 

In reference to Claim 18.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the non-transitory computer readable medium of claim 15, wherein the instructions further comprise functionality for: (as mentioned)
Foot et al. (WO 2008/104750 A1) further teaches
	obtaining ambient temperature data regarding a wellsite; (¶0023:28-29 "determining temperature conditions in at least one position along the well")
Foot et al. (WO 2008/104750 A1) does not teach
	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data,
wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values.
However, Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) teaches
	and determining, based on a predetermined heat transfer function, a plurality of heat transfer values using the ambient temperature data and the first wellhead temperature data, (Pg. 4: Eq. 8)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) with Foot et al. (WO 2008/104750 A1) as modified above. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified and the ambient temperature effects on boreholes (Pg. 3) of Cimmino (Cimmino, M. (2017). Examination of ambient temperature variations effects on predicted fluid temperatures in vertical boreholes.) in order to better predict fluid flow rates with and wellbore production based on ambient temperature (Cimmino Pg. 6).
However, Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.) teaches
	wherein the production model is calibrated by calibrating a heat transfer coefficient of the predetermined heat transfer function using the plurality of heat transfer values. (Pg. 16 "However, wellbore fluid flow and heat transfer effects were not considered in the previous model. Therefore, this paper presents a wellbore and reservoir coupled fluid flow and heat transfer model for the multilateral-well CO2-EGS. The model is calibrated and validated by field data from the HGP-A well located in Hawaii" where the model is shown to be calibrated to include heat transfer data)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.) with Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the fluid flow and heat transfer in geothermal systems (Pg. 15) of Shi et al. (Shi, Y., Song, X., Wang, G., McLennan, J., Forbes, B., Li, X., & Li, J. (2019). Study on wellbore fluid flow and heat transfer of a multilateral-well CO2 enhanced geothermal system. Applied Energy, 249, 14-27.) in order to optimize CO2-EGS efficiency (Shi et al. Pg. 14).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foot et al. (WO 2008/104750 A1) in view of Gurpinar et al. (WO-0162603-A2) in view of Wason et al. (US4969130A) in view of Ramakrishnan et al. (US5992519A)

In reference to Claim 7.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the method of claim 1, further comprising: (as mentioned)
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) does not teach
	adjusting one or more production parameters of a well control system automatically using the predicted production rate.
However, Ramakrishnan et al. (US5992519A) teaches
	adjusting one or more production parameters of a well control system automatically using the predicted production rate. (Col. 2:7-10 "monitoring the production of fluids, and adjusting the control means (preferably in real time) to influence the production of fluids based on information obtained during monitoring")
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ramakrishnan et al. (US5992519A) with Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the reservoir monitoring 

In reference to Claim 14.
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) teach the system of claim 8, (as mentioned)
Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) does not teach
	wherein the control system further comprises functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate.
However, Ramakrishnan et al. (US5992519A) teaches
	wherein the control system further comprises functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate. (Col. 2:7-10 "monitoring the production of fluids, and adjusting the control means (preferably in real time) to influence the production of fluids based on information obtained during monitoring")
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ramakrishnan et al. (US5992519A) with Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the reservoir monitoring and control (Col. 1:14-18) of Ramakrishnan et al. (US5992519A) in order to improve oil recovery techniques (Ramakrishnan et al. Col. 1:14-15).

In reference to Claim 20.

Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) does not teach
	wherein the instructions further comprise functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate.
However, Ramakrishnan et al. (US5992519A) teaches
	wherein the instructions further comprise functionality for: adjusting one or more production parameters of a well control system automatically using the predicted production rate. (Col. 2:7-10 "monitoring the production of fluids, and adjusting the control means (preferably in real time) to influence the production of fluids based on information obtained during monitoring")
	It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ramakrishnan et al. (US5992519A) with Foot et al. (WO 2008/104750 A1) as modified. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the reservoir monitoring and control (Col. 1:14-18) of Ramakrishnan et al. (US5992519A) in order to improve oil recovery techniques (Ramakrishnan et al. Col. 1:14-15).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foot et al. (WO 2008/104750 A1) in view of Gurpinar et al. (WO-0162603-A2) in view of Wason et al. (US4969130A) in view of Borgne et al. (Paillet, F. L., Hess, A. E., Cheng, C. H., & Hardin, E. (1987). Characterization of fracture permeability with high‐resolution vertical flow measurements during borehole pumping. Groundwater, 25(1), 28-40.)

In reference to Claim 10.

Foot et al. (WO 2008/104750 A1), Gurpinar et al. (WO-0162603-A2), and Wason et al. (US4969130A) does not teach
	wherein the system does not include a multi-phase flow meter coupled to the wellhead.
However, Borgne et al. (Paillet, F. L., Hess, A. E., Cheng, C. H., & Hardin, E. (1987). Characterization of fracture permeability with high‐resolution vertical flow measurements during borehole pumping. Groundwater, 25(1), 28-40.) teaches
	wherein the system does not include a multi-phase flow meter coupled to the wellhead. (Pg. 349:Fig 2a shows a single phase well system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ramakrishnan et al. (US5992519A) with Foot et al. (WO 2008/104750 A1) as modified above. One of ordinary skill would have motivation to combine the fluid rate and phase determination (¶0022) of Foot et al. (WO 2008/104750 A1) as modified above and the preferential flow paths and hydraulic properties at borehole scales (Pg. 349) of Borgne et al. (Paillet, F. L., Hess, A. E., Cheng, C. H., & Hardin, E. (1987). Characterization of fracture permeability with high‐resolution vertical flow measurements during borehole pumping. Groundwater, 25(1), 28-40.) in order to understand hydraulic properties’ effects on large scale flow paths (Borgne et al. Pg. 348).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL VAN NGUYEN whose telephone number is (571)272-0980. The examiner can normally be reached 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.V.N./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BIJAN MAPAR/Primary Examiner, Art Unit 2147